DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beachnau Hood et al. (US 2018/0275635).
Regarding claim 1, Beachnau Hood et al teaches a method of controlling the ejection speed of a print job, comprising: 
with a density module of a printing device, determining a density classifier based on a region of a plane where print fluid is to be printed for a plurality of sheets of media of a print job (paragraphs 0008,0010, 0012, 0013; figs.1-3); 
determining a percentage of each sheet of media exceeding a threshold density classifier relative to a total sheet count of the print job (paragraphs 0013, 0030, 0037, 0039, 0044; figs.7,6,5); and 
based on the percentage, initiating an assisted ejection of the print job from the printing device (paragraphs 0016,0029,0045,0046; figs.7,6,5).

Regarding claim 3, Beachnau Hood et al further teaches wherein the density module: determines an amount of print fluid to be placed at a first tile within the plane region achieves a density condition; assigns a value to the plane region based on a relationship between a location of the first tile and a location of a second tile within the plane region; and selects the density classifier based on the value of the plane region (paragraphs 0013,0014,0018,0027,0030).

Regarding claim 4, Beachnau Hood et al further teaches wherein the density module applies weights to the first and second tiles and wherein the weights are used to assign a value to the plane region (paragraphs 0014,0027,0030; figs.4,5).

Regarding claim 5, Beachnau Hood et al further teaches wherein preclusion characteristics of the print job prevents the density module from initiating (paragraphs 0015,0033,0035,0044; figs.5,7).

Regarding claim 6, Beachnau Hood et al further teaches wherein the preclusion characteristics include: a size of the sheet of media; duplex printing on the sheet of media; a humidity during the print job; a type of print media; a size of the print job; or a combination thereof (paragraphs 0015,0033,0035,0044; figs.5,7).

Regarding claim 7, Beachnau Hood et al teaches a printing device (figs.1-3), comprising: 
a density module to, when executed by a processor, determine: a density classifier based on a region of a plane where print fluid is to be printed for a plurality of sheets of media of a print job (paragraphs 0008,0010, 0012, 0013; figs.1-3); and 
a percentage of each sheet of media exceeding a threshold density classifier relative to a total sheet count of the print job (paragraphs 0013, 0030, 0037, 0039, 0044; figs.7,6,5); and 
an ejection assisting module to, based on the percentage, initiate an assisted ejection of the print job from the printing device (paragraphs 0016,0029,0045,0046; figs.7,6,5).

Regarding claim 8, Beachnau Hood et al further teaches wherein the density module: determines an amount of print fluid to be placed at a first tile within the plane region achieves a density condition; assigns a value to the plane region based on a relationship between a location of the first tile and a location of a second tile within the plane region; and selects the density classifier based on the value of the plane region (paragraphs 0013,0014,0018,0027,0030).

Regarding claim 9, Beachnau Hood et al further teaches wherein the density module applies weights to the first and second tiles and wherein the weights are used to assign a value to the plane region (paragraphs 0014,0027,0030; figs.4,5).

Regarding claim 11, Beachnau Hood et al further teaches wherein the ejection assisting module determines which of a plurality of assisting devices to actuate based on the percentage (paragraphs 0015, 0016,0029,0045,0046; figs.5-7).

Regarding claim 12, Beachnau Hood et al teaches a method of assisting an ejection of a print job from a printing device, comprising:
determining whether one of a plurality of preclusion characteristics are associated with the print job (paragraphs 0015,0033,0035,0044; figs.5-7); when the preclusion characteristics are not associated with the print job, with a density module executed by a processor (paragraphs 0015,0033,0035,0044; figs.5-7): 
determining a density classifier based on a region of a plane where print fluid is to be printed for a plurality of sheets of media of a print job (paragraphs 0008,0010, 0012, 0013; figs.1-3); and 
determining a percentage of each sheet of media exceeding a threshold density classifier relative to a total sheet count of the print job (paragraphs 0013, 0030, 0037, 0039, 0044; figs.7,6,5); and 
with an ejection assisting module, initiating an assisted ejection of the print job from a printing device (paragraphs 0016,0029,0045,0046; figs.7,6,5).

Regarding claim 13, Beachnau Hood et al further teaches wherein determining a density classifier comprises, for each sheet of media: determines an amount of print fluid to be placed at a first tile within the plane region achieves a density condition; assigns a value to the plane region based on a relationship between a location of the first tile and a location of a second tile within the plane region; and selects the density classifier based on the value of the plane region (paragraphs 0013,0014,0018,0027, 0030).

Regarding claim 14, Beachnau Hood et al further teaches wherein the density module applies weights to the first and second tiles and wherein the weights are used to assign a value to the plane region (paragraphs 0014,0027,0030; figs.4,5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beachnau Hood et al. (US 2018/0275635).
Regarding claims 2, 9, 15, Beachnau Hood et al further teaches substantially the claimed invention including initiating assisted ejection based on predetermined percentage value exceeding a threshold density (paragraphs 0013,0016, 0029,0030, 0037, 0039, 0044-0046; figs.7,6,5).
Beachnau Hood et al does not explicitly mentions the exact amount of the percentage 49%.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to initiate the assisted ejection is 49% for instance based on the type of media, type of ink, and environmental factors, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853